NAUGHTON, Judge,
concurring:
I agree with the majority’s analysis and disposition in this case with respect to sentence. I write separately to emphasize that, while I agree with the majority’s disposition as to findings, I do not view the majority opinion as establishing any analytical model for determining whether a guilty plea is provident when unlawful command influence extends to the findings portion of a trial. My reading of the majority opinion is that under the circumstances of this case appellant’s pleas of guilty are provident whether analyzed under the law of unlawful command influence or under the law governing the providence of a plea of guilty.
In my opinion, United States v. Johnson, 14 U.S.C.M.A. 548, 34 C.M.R. 328 (1964), establishes the framework for analyzing a case involving unlawful command influence. The analysis is based upon the principle that the appearance of unlawful command influence is as much a threat to the integrity of military justice as its actual existence. United States v. Johnson, 14 U.S.C.M.A. at 551, 34 C.M.R. at 331. The appearance or existence of unlawful command influence creates a presumption of prejudice in an accused’s favor which may be dispelled only if rebutted “clearly and positively” by the Government. United States v. Rosser, 6 M.J. 267, 272 (C.M.A. 1979); see United States v. Johnson, 14 U.S.C.M.A. at 551, 34 C.M.R. at 331. The presumption of prejudice in this instance is that such influence tainted the trial’s outcome. In many cases, the circumstances of a case, and in particular the target of any attempt at command influence, will focus the presumed adverse effect on only a part of the trial. For example, if the effect can be isolated to sentencing proceedings, there is no need to disturb the findings or subject them to the analysis suggested by Johnson. On the other hand, if the effect cannot be isolated, the other phases of the trial or the whole military justice process itself, from preferral through review and action, may be subject to scrutiny.
In this case the reasonable implication of General Anderson’s remarks, as described in the majority opinion and as perceived by his subordinates, was to discourage favorable character testimony. This interpretation of General Anderson’s remarks was not limited to favorable character testimony on sentencing but extended to findings.
Since the effects of General Anderson’s remarks extend to findings, the court must examine their impact on appellant’s pleas of guilty. Appellant’s contention, reduced to its essence, is that his pleas of guilty were improvident because General Anderson’s remarks deprived him of favorable character witnesses and thus created a mis*662apprehension on appellant’s part as to the strength of the defense he could present on the merits.
Under traditional providence rules, appellant would have to show that his misapprehension was a substantial factor in his plea decision. See United States v. Walls, 9 M.J. 88, 90-92 (C.M.A.1980). Since appellant has not sustained this burden, appellant’s pleas of guilty appear to be provident. However, in a case where unlawful command influence is alleged to have affected the findings, our inquiry does not end with testing the providence of a plea of guilty under traditional rules. We must also test appellant’s pleas of guilty for the effect, if any, the unlawful command influence had upon it. Because of the presumption of prejudice associated with command influence cases, the Government has the burden of demonstrating by clear and positive evidence that appellant’s misapprehension was an insubstantial factor in his decision to plead guilty.
After reviewing the record of trial to determine whether the Government has overcome the presumption of prejudice arising from General Anderson’s inappropriate remarks, I am satisfied that the Government has met this burden with respect to findings. As demonstrated by the sentencing portion of appellant’s trial, appellant had a number of powerful character witnesses available to him. This fact, coupled with the strength of the Government’s case and appellant’s consistent expression of a desire to redeem himself, is clear and convincing evidence that appellant’s pleas were not tainted by unlawful command influence. In short, under the circumstances of this ease, I find no reasonable probability that appellant would have done anything other than plead guilty.